Citation Nr: 1340830	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-19 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disorder.

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for tinea cruris. 

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from December 1961 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in October 2010.  A transcript of the hearing has been included in the claims file, and has been reviewed.  

In December 2010, the Board remanded this matter for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

The Board notes that it has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA folder.  No new and relevant evidence has been included in the claims file since the most recent Supplemental Statement of the Case (SSOC) dated in June 2012.  38 C.F.R. §§ 19.31, 20.1304(c) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).





REMAND

The Veteran claims entitlement to service connection for a GI disorder, a right shoulder disability, tinea cruris, and vertigo.  In its December 2010 remand, the Board requested further development and medical inquiry into these claims.  The current record indicates that certain of the requested development and inquiry had been conducted.  Medical evidence from the Walter Reed Army Medical Center (WRAMC) and the National Naval Medical Center (NNMC) has been included in the claims file.  Moreover, the Veteran underwent the VA compensation examinations requested by the Board.  

However, a remand for additional medical inquiry is required because the medical opinions do not comply with the remand directives - there is not an opinion of record for any of the issues which both (a) directly addresses the issue of service connection and (b) is supported by a rationale.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the GI and tinea cruris disorders, the examiner indicated an opinion regarding etiology would be speculative.  With regard to the right shoulder disorder, the examiner (after initially stating that an opinion would be speculative) found the disorder likely unrelated to service.  But the examiner did not explain the opinion beyond merely noting that the disorder was not noted upon discharge from service.  With regard to vertigo, the record indicates that the Veteran was initially provided an audiology compensation examination, but that the audiologist referred the Veteran to an ear, nose, and throat (ENT) specialist for an opinion.  The record contains statements indicating that an ENT examination was subsequently scheduled, and that the Veteran did not appear for the examination.  But there is no documentation in the claims file showing that the Veteran was notified of the date, time, and location of the examination.  Hence, the Board cannot find that the prior remand directives have been met.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to how he can substantiate his claim for service connection for vertigo as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.159.  

2.  Schedule the Veteran for new VA compensation examinations to address the current nature and etiology of his GI, right shoulder, skin, and vertigo disorders.  All indicated tests must be performed, and all findings reported in detail.  The claims folder must be made available and reviewed by each examiner in conjunction with their examination.  In particular, the examiner should review this remand and the Board's December 2010 remand as well.  The examiner must note in the examination report that the claims folder was reviewed.  

The requirement of a current disability is satisfied when the claimant has a disability during the pendency of that claim.  Evidence of record indicates that some of the Veteran's disorders may have resolved in part.  Nevertheless, lay and medical evidence of record establishes that the Veteran has had each of the disabilities at issue during the appeal period (i.e., since his claims in August 2006).  So an opinion for each disorder should be provided.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

(a) With regard to the GI disorder, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any GI disorder diagnosed during the appeal period began in or is related to active service.   Note that service treatment records (STRs) evidence the Veteran's complaints of GI problems during service, that a December 1991 separation report of medical examination notes complaints of frequent indigestion, and that a December 1991 separation report of medical history notes a history of frequent indigestion.  Note also that the Veteran has been diagnosed with several GI disorders, to include gastric cancer and gastroesophageal reflux (GERD).  In evaluating the issue of medical nexus, the examiner should consider the Veteran's reports of continued gastrointestinal symptoms following discharge from service.  

(b) With regard to the right shoulder disorder, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any right shoulder disorder diagnosed during the appeal period began in or is related to active service.  Note that STRs evidence the Veteran's complaints of right shoulder pain during service.  In evaluating the issue of medical nexus, the examiner should consider the Veteran's assertion that carrying heavy objects during service caused a shoulder problem and pain that has continued since discharge from service.  
  
(c) With regard to tinea cruris, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any tinea cruris diagnosed during the appeal period began in or is related to active service.  Note that STRs evidence the Veteran's complaints of tinea cruris during service.  In evaluating the issue of medical nexus, the examiner should consider the Veteran's reports of continued skin problems in his upper thigh area following his discharge from service.

(d) With regard to vertigo, an ENT should address whether it is at least as likely as not (a probability of 50 percent or greater) that any vertigo disorder diagnosed during the appeal period began in or is related to active service.  Note that STRs evidence the Veteran's complaints of dizziness during service.  In evaluating the issue of medical nexus, the ENT should consider the Veteran's reports of continued dizziness following his discharge from service.

(e) With regard to vertigo, the ENT should also address whether it is at least as likely as not that a vertigo disorder is either proximately due to or caused by the service-connected hypertension, bilateral hearing loss, or tinnitus.  

(f)  With regard to vertigo, the ENT should also address whether it is at least as likely as not that a vertigo disorder is aggravated (i.e., worsened) beyond the natural progress by the service-connected hypertension, bilateral hearing loss, or tinnitus.  

A complete rationale for each opinion offered must be included in the report, and an explanation of the medical principles involved would be of considerable assistance to the Board.

3.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



